The opinion of the Court was delivered by
O’Neall, J.
In this case, we do not perceive from anything which is before us, that the plaintiff has any interest in favor of the defendant and against his other creditors. He seems to us to stand equally between them.
*415The only question is, can he, if consenting, be sworn for the defendant ? The case of Corrie vs. Calder & Milner, 6 Rich. 198, answers that he can. I can add nothing to the reasoning of that case, and therefore I do not attempt it.
The motion is granted.
Wardlaw, Withers, Whither and Munro, JJ., concurred.

Motion granted.